Tilson, Judge:
This appeal involves the question of whether or not the amount of a so-called British purchase tax should be included in arriving at the proper dutiable value of the merchandise. In United States v. Pitcairn, C. A. D. 334, our appellate court held that this tax was not a part of the dutiable values, and this appeal has been submitted upon a stipulation in which it has been agreed that the issues herein are the same in all material respects as were the issues in Pitcairn, supra, the record therein having been admitted in evidence in this case.
Upon the facts and law, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.